DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 30 August 2021 is acknowledged.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paik (US 2,552,057).  Regarding claim 1, Paik discloses a system comprising a container (6) bounding a compartment, and elongated drive line or drive shaft (5) at least partially disposed within the compartment of the container, the drive line or drive shaft being rotatable relative to the container; and a first impeller (8,9,10) disposed within the compartment of the container, the first impeller comprising an impeller body (8,10) secured to the drive line or drive shaft and a plurality of blades (9) pivotably coupled to the impeller body. Regarding claim 2, the impeller body comprises a hub (10 and optionally 9) secured to the drive line or drive shaft, the plurality of blades being pivotably coupled to the hub.   by removing key 11).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paik (US 2,552,057) in view of Meadows et al. (US 2008/0151686).  The system of Paik was discussed above.  The container of Paik is not a polymeric film bag.  Meadows teaches teach a mixer system having a collapsible polymeric film bag container (see [0009]).  It would have been obvious to one of ordinary skill in the art to have utilized a polymeric film bag as the container of Paik to achieve the advantages taught by Meadows in [0005] and [0006] of avoiding breakage and eliminating the need to clean.  
Claims 1-5 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig et al. (US 2011/0013473) in view of Paik (US 2,552,057).  The teachings of Paik were discussed above, explaining that Paik’s invention anticipates many of these claims itself.  Nonetheless, regarding claim 1, Ludwig discloses a system comprising a container (4) bounding a compartment, and elongated drive line or drive shaft (6) at least partially disposed within the compartment of the container, the drive line or drive shaft being rotatable relative to the container; and a first impeller (10) disposed within the compartment of the container, the first impeller comprising an impeller body  secured to the drive line or drive shaft and a plurality of blades  coupled to the impeller body (see Figs. 1, 4 and 10).  However, the blades being pivotably coupled is not disclosed.  Paik teaches blades being pivotably coupled, as explained above. It would have been obvious to one of ordinary skill in the art to have pivotably coupled in blades in accordance with the teachings of Paik to achieve the advantage explained by Paik in col. 2 lines 48-54 of varying mixing conditions by reversing a motor.  Regarding claims 2-4, in addition to the teachings of Paik concerning these claims discussed above, Ludwig discloses hub (64) to which blades are coupled.  Regarding claim 5, Paik further teaches that the plurality of blades are pivotable between a .  
Claims 6, 15 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig et al. (US 2011/0013473) in view of Paik (US 2,552,057) as applied above, and further in view of Meadows et al. (US 2008/0151686).  Although Ludwig’s container is a flexible collapsible container, Ludwig does not expressly state that it is polymeric.  Meadows teaches teach a mixer system having a collapsible polymeric film bag container (see [0009]).  It would have been obvious to one of ordinary skill in the art to have utilized a polymeric film bag as the container to achieve the advantages taught by Meadows in [0005] and [0006] of avoiding breakage and eliminating the need to clean.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 9,839,886.  Although the claims at issue are not identical, they are not 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 10,272,400.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested by the issued claims.  See especially issued claim 13.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774